       Case 6:21-cv-01078-JAR-GEB Document 8 Filed 05/03/21 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

PRESTON TAYLOR TIMMONS,                                 )
                                                        )
                                   Plaintiff,           )
                                                        )
v.                                                      ) Case No. 21-1078-JAR-GEB
                                                        )
WICHITA POLICE DEPARTMENT and                           )
CRYSTAL A. SHELL, aka Crystal A. Schell,                )
                                                        )
                                   Defendants.          )
                                                        )

                        REPORT AND RECOMMENDATION
                                    and
                                   ORDER

       This matter is before the Court on three motions: Plaintiff’s Motion to Proceed

without Prepayment of Fees (ECF No. 3, sealed); Plaintiff’s Motion for Appointment of

Counsel (ECF No. 4), and Plaintiff’s Motion to Amend/Correct Defendant’s name and

Motion for Body Cam Footage (ECF No. 6). For the reasons set forth below, the Court

RECOMMENDS the motion to proceed in forma pauperis (ECF No. 3) be DENIED and

this case be dismissed without prejudice. Plaintiff’s Motion for Appointment of Counsel

(ECF No. 4) is DENIED, and Plaintiff’s Motion to Amend/Correct Defendant’s name and

Motion for Body Cam Footage (ECF No. 6) is GRANTED IN PART and DENIED IN

PART.

I.     Background

       Plaintiff Preston Taylor Timmons, proceeding pro se, brings this action against the

Wichita Police Department and Crystal A. Shell. Plaintiff’s ultimate claims appear to allege
       Case 6:21-cv-01078-JAR-GEB Document 8 Filed 05/03/21 Page 2 of 9




a violation of his civil or equal rights under 28 U.S.C. § 1343. (ECF No. 1 at 3.) He claims

an unnamed individual or entity “did not relay [his] disability to the prosecutor after [it]

was known.” (Id. at 3.) He claims lost job opportunities and wrongful judgment (id. at 4)

and he asks for Crystal Shell to “lose her license” and other unclear remedies. Plaintiff also

seeks $500,000 in monetary damages. (Id. at 3.)

II.    Recommendation of Denial of In Forma Pauperis Motion (ECF No. 3)

       Proceeding in forma pauperis in a civil case is a privilege, not a right.1 Under 28

U.S.C. § 1915, a federal court may authorize the commencement, prosecution, or defense

of any suit, action, or proceeding without the prepayment of fees by a person who lacks

financial means.2 Particularly in civil cases for damages, “courts should grant the privilege

‘sparingly,’”3 but when considering such an application, the court must neither act

arbitrarily nor deny the application on erroneous grounds.4 Generally, the court compares

an applicant’s monthly income to his or her monthly expenses to determine whether the

applicant lacks the financial ability to pay.5 But the decision whether to grant or deny in

forma pauperis status under § 1915 lies within the sound discretion of the court.6




1
  Baldwin v. City of Osawatomie, Kan., No. 07-1097-WEB, 2007 WL 1652145, at *1 (D. Kan.
June 7, 2007) (emphasis added) (citing White v. Colorado, 157 F.3d 1226, 1233 (10th Cir.1998).
2
  Id. (citing 28 U.S.C. § 1915(a)(1)).
3
  Patillo v. N. Am. Van Lines, Inc., No. 02-2162, 2002 WL 1162684, at *1 (D. Kan. Apr. 15, 2002)
(citing Buggs v. Riverside Hosp., No. 97–1088–WEB, 1997 WL 321289, at *8 (D. Kan. Apr. 9,
1997)).
4
  Baldwin, 2007 WL 1652145, at *1 (citing Buggs, 1997 WL 321289, at *1.
5
  See Patillo, 2002 WL 1162684, at *1 (comparing the plaintiffs’ monthly household income to
their monthly expenses) (citing Buggs, 1997 WL 321289, at *8).
6
  Baldwin, 2007 WL 1652145, at *1; see Lister v. Dep't of Treasury, 408 F.3d 1309, 1312 (10th
Cir. 2005).
                                               2
       Case 6:21-cv-01078-JAR-GEB Document 8 Filed 05/03/21 Page 3 of 9




       Plaintiff’s affidavit of financial status (ECF No. 3-1, sealed) is substantially

incomplete. He indicates he is currently employed, but he did not complete the section

requiring the amount of his monthly and/or weekly net income. (Id. at 2.) Plaintiff also

indicates he receives Social Security benefits, but again leaves blank the line for the amount

of such benefits. (Id. at 4.) Although Plaintiff articulates some monthly expenses, he does

not indicate the amounts of monthly income he receives at either his employment or in

government benefits. In order to determine whether Plaintiff is able to pay the filing fee,

the Court takes into consideration his total household income as compared to his monthly

expenses.7 But as currently provided, Plaintiff’s financial affidavit does not provide enough

information by which the Court could surmise his total potential household income.

       In some cases, such a deficiency in the financial affidavit would lead the Court to

permit Plaintiff the opportunity to amend his filing. But, in this case, because the Court

recommends dismissal of this case for failure to state a viable claim, the Court declines to

offer amendment at this time and will deny Plaintiff’s request to proceed without payment

of fees for failure to provide the necessary financial information.

       However, the magistrate judge does not have the authority under 28 U.S.C. § 636

to deny Plaintiff’s motion to proceed without payment of fees.8 Accordingly, the

undersigned magistrate judge RECOMMENDS the motion to proceed without




7
  See Alexander v. Wichita Hous. Auth., No. 07-1149-JTM, 2007 WL 2316902, at *1 (D. Kan.
Aug. 9, 2007) (citing Patillo v. N. Am. Van Lines, Inc., No. 02-2162-JWL-DJW, 2000 WL
1162684, at *1).
8
  See Lister, 408 F.3d at 1312 (finding the denial of plaintiff's motion to proceed in forma pauperis
is a dispositive matter and the magistrate judge should issue a report and recommendation for de
novo review by the district judge).
                                                 3
       Case 6:21-cv-01078-JAR-GEB Document 8 Filed 05/03/21 Page 4 of 9




prepayment of fees (ECF No. 3, sealed) be DENIED, pending review of the

recommendation of dismissal herein.

III.   Sufficiency of Complaint and Recommendation of Dismissal

       When a party seeks to proceed without the prepayment of fees, § 1915 requires the

court to screen the party’s complaint. Under 28 U.S.C. § 1915(e)(2), sua sponte dismissal

of the case is required if the court determines that the action 1) is frivolous or malicious,

2) fails to state a claim upon which relief may be granted, or 3) seeks relief from a defendant

who is immune from suit. Furthermore, “[i]f the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.”9 After application of these

standards, the undersigned Magistrate Judge issues the following report and

recommendation of dismissal pursuant to 28 U.S.C. § 636(b)(1)(B).

       Fed. R. Civ. P. 8(a)(2) requires that a complaint provide a “short and plain statement

of the claim showing that the pleader is entitled to relief.” Additionally, the complaint must

state more than “labels and conclusions” and “[f]actual allegations must be enough to raise

a right to relief above the speculative level.”10 Because Plaintiff proceeds pro se, his

pleadings must be liberally construed.11 However, he still bears the burden to allege

“sufficient facts on which a recognized legal claim could be based”12 and the Court cannot




9
  King v. Huffman, No. 10-4152-JAR, 2010 WL 5463061, at *1 (D. Kan. Dec. 29, 2010) (citing
Fed. R. Civ. P. 12(h)(3)) (emphasis added).
10
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
11
   Hall v. Bellmon, 935 F. 2d 1106, 1110 (10th Cir. 1991).
12
   Id.
                                              4
       Case 6:21-cv-01078-JAR-GEB Document 8 Filed 05/03/21 Page 5 of 9




“take on the responsibility of serving as his attorney in constructing arguments and

searching the record.”13 Fed. R. Civ. P. 8 “demands more than naked assertions.”14

       On review of the allegations of the Complaint, the undersigned concludes there is

an insufficient factual basis in the Complaint to raise a right to relief above the speculative

level. Although he checks the box on the form Complaint to contend a violation of his civil

rights, Plaintiff does not provide facts to support this claim, aside from stating that an

unnamed individual/entity failed to relay his disability to the prosecutor in some

unidentified proceeding. By failing to provide any factual support for his allegations,

Plaintiff fails to state a claim upon which relief may be granted, and the Court has no choice

but to recommend dismissal.

       Accordingly, IT IS THEREFORE RECOMMENDED that Plaintiff Preston

Taylor Timmons’ claims against Wichita Police Department and Crystal A. Shell be

dismissed without prejudice for failure to state a cognizable claim under Fed. R. Civ. P.

12(b)(6) and 28 U.S.C. § 1915(e)(2)(B).




13
   Mays v. Wyandotte County Sheriff's Dep't, 419 F. App'x 794, 796 (10th Cir. 2011) (internal edits
omitted) (citing Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005)).
14
   Cohen v. Delong, 369 F. App'x 953, 957 (10th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662
(2009)).
                                                5
       Case 6:21-cv-01078-JAR-GEB Document 8 Filed 05/03/21 Page 6 of 9




IV.    Motion to Appoint Counsel (ECF No. 4)

       For parties who do proceed in forma pauperis, 28 U.S.C. § 1915(e)(1) provides

discretionary authority to “request an attorney to represent any person unable to afford

counsel.”15 But there is no constitutional right to counsel in a civil action.16

       In its broad discretion, the Court evaluates multiple factors when deciding whether

to request an attorney for an indigent party.17 In Castner v. Colorado Springs Cablevision,18

the Tenth Circuit identified four factors which are relevant to the district court’s decision

whether to appoint counsel: (1) a plaintiff’s financial inability to pay for counsel; (2) a

plaintiff’s diligence in attempting to secure counsel; (3) the existence or nonexistence of

meritorious allegations of discrimination; and (4) a plaintiff’s capacity to present the case

without counsel. Thoughtful and prudent care in appointing representation is necessary so

willing counsel may be located,19 but consideration of the Court’s growing docket, the

increase in pro se filings, and the limited number of attorneys willing to accept appointment

is also paramount.20

       Applying the Castner factors to this case, the Court finds it inappropriate to appoint

counsel at this time. Plaintiff has not fully demonstrated his lack of financial ability to

secure counsel, as outlined in the recommendation of the dismissal of his motion to proceed



15
   28 U.S.C. § 1915(e)(1); Jackson v. Park Place Condominiums Ass'n, Inc., No. 13-2626-CM-
GLR, 2014 WL 494789, at *1 (D. Kan. Feb. 6, 2014).
16
   See Sandle v. Principi, 201 F. App'x 579, 582 (10th Cir. 2006) (citing Castner v. Colo. Springs
Cablevision, 979 F.2d 1417, 1420 (10th Cir. 1992) (Title VII case); Durre v. Dempsey, 869 F.2d
543, 547 (10th Cir. 1989) (civil case)).
17
   Jackson, 2014 WL 494789, at *1.
18
    Castner, 979 F.2d 1417.
19
   Castner, 979 F.2d at 1421.
20
   Jackson, 2014 WL 494789, at *3.
                                                6
       Case 6:21-cv-01078-JAR-GEB Document 8 Filed 05/03/21 Page 7 of 9




in forma pauperis above (supra Part II). Additionally, the remainder of the Castner prongs

are not satisfied. Plaintiff has not convinced the Court of his diligence in searching for

counsel. This Court’s form “Motion for Appointment of Counsel and Declaration of Good

Faith Efforts to Obtain Counsel” makes clear that the Court typically requires a plaintiff to

discuss his or her case with at least five attorneys before seeking court-ordered

representation. (See ECF No. 4.) However, this section of Plaintiff’s motion is blank. And,

as described above, the Court recommends this case be dismissed for failure to state a

cognizable claim (supra Part III). Therefore, finding his claim lacks merit, the Court

DENIES Plaintiff’s request for appointed counsel (ECF No. 4).

V.     Motion to Amend/Correct Defendant’s Name and Motion for Body Cam
       Footage (ECF No. 6)

       After the filing of his Complaint, Plaintiff submitted a one-page, four-line document

which the Court interprets to be a motion to amend or correct Defendant Crystal A. Shell’s

last name to “Schell.” (ECF No. 6.) Because this matter has not yet been served on the

defendants, the Court GRANTS Plaintiff’s request to amend as a matter of course pursuant

to Fed. R. Civ. P. 15, and directs the clerk’s office to modify the docket to reflect “Crystal

A. Schell” as Defendant.

       Additionally, this document reads simply “Request [for] body cam footage.” (Id.)

In light of the Court’s recommendation of dismissal, Plaintiff’s request for body cam

footage is DENIED.




                                              7
       Case 6:21-cv-01078-JAR-GEB Document 8 Filed 05/03/21 Page 8 of 9




VI.    Conclusion

       Although the Court allows Plaintiff some deference as a pro se litigant, it is simply

unable to consider the pleadings he submitted based largely upon a significant lack of

information. As noted above, despite the leniency afforded to him, the Court cannot “take

on the responsibility of serving as his attorney in constructing [his] arguments” or assuming

facts not included in the record presented.21

       As set forth above, the undersigned U.S. Magistrate Judge enters the following

rulings:

       IT IS THEREFORE RECOMMENDED that the motion to proceed in forma

pauperis (ECF No. 3) be DENIED and this case be dismissed without prejudice.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Appointment of Counsel

(ECF No. 4) is DENIED, and

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend/Correct

Defendant’s name and Motion for Body Cam Footage (ECF No. 6) is GRANTED IN

PART and DENIED IN PART.

       IT IS ORDERED that, although Plaintiff is registered for electronic notifications

and will receive an electronic copy of this order which satisfies the service requirement, a

copy of this recommendation shall also be mailed to Plaintiff by certified mail. Pursuant to

28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b), Plaintiff may file a written objection

to the proposed findings and recommendations with the clerk of the district court within



21
  Mays v. Wyandotte County Sheriff's Dep't, 419 F. App'x 794, 796 (10th Cir. 2011) (internal edits
omitted) (citing Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005)).
                                                8
          Case 6:21-cv-01078-JAR-GEB Document 8 Filed 05/03/21 Page 9 of 9




fourteen (14) days after being served with a copy of this report and recommendation.

Failure to make a timely objection waives appellate review of both factual and legal

questions.22


          IT IS SO ORDERED.

          Dated at Wichita, Kansas this 3rd day of May, 2021.



                                                     s/ Gwynne E. Birzer
                                                     GWYNNE E. BIRZER
                                                     United States Magistrate Judge




22
     Morales-Fernandez v. I.N.S., 418 F.3d 1116, 1119 (10th Cir. 2005).

                                                 9
